          Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 1 of 30



 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 ARMANDO CALDERON CARALAMPIO
 (a/k/a DANIEL CALDERON), BYRON
 ALIRIO RAMOS BATEN, and MARTIN
 MEJIA CANAN, individually and on behalf of                         COMPLAINT
 others similarly situated,

                                    Plaintiffs,             COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
                  -against-

 EVA'S 8TH STREET FOOD LLC (D/B/A                                     ECF Case
 EVA'S KITCHEN), STEVE AYALA,
 GEORGE AYALA (A.K.A. ALEX), JACK E.
 JACOBS, NICHOLAS DOE, LISARDO DOE,
 and JOSE DOE,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Armando Calderon Caralampio (a/k/a Daniel Calderon), Byron Alirio Ramos

Baten, and Martin Mejia Canan, individually and on behalf of others similarly situated

(collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace & Associates, P.C.,

upon their knowledge and belief, and as against Eva's 8th Street Food LLC (d/b/a Eva's Kitchen),

(“Defendant Corporation”), Steve Ayala, George Ayala (a.k.a. Alex), Jack E. Jacobs, Nicholas

Doe, Lisardo Doe, and Jose Doe, (“Individual Defendants”), (collectively, “Defendants”), allege

as follows:
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 2 of 30



                                       NATURE OF ACTION

       1.    Plaintiffs are former employees of Defendants Eva's 8th Street Food LLC (d/b/a Eva's

Kitchen), Steve Ayala, George Ayala (a.k.a. Alex), Jack E. Jacobs, Nicholas Doe, Lisardo Doe,

and Jose Doe.

       2.     Defendants own, operate, or control a healthy foods restaurant, located at 11 W 8th

Street, New York, NY 10011 under the name “Eva's Kitchen”.

       3.    Upon information and belief, individual Defendants Steve Ayala, George Ayala

(a.k.a. Alex), Jack E. Jacobs, Nicholas Doe, Lisardo Doe, and Jose Doe, serve or served as owners,

managers, principals, or agents of Defendant Corporation and, through this corporate entity,

operate or operated the restaurant as a joint or unified enterprise.

       4.    Plaintiffs were employed as delivery workers at the restaurant located at 11 W 8th

Street, New York, NY 10011.

       5.    Plaintiffs were ostensibly employed as delivery workers. However, they were

required to spend a considerable part of their work day performing non-tipped duties, including

but not limited to preparing food, washing dishes and containers, assisting the cook, taking out the

trash, plumbing, sweeping and mopping the floors, cutting lettuce in the morning, preparing

muffins to be baked, cleaning tables, the inside of the fridge, and the bathroom, wiping down the

windows on the exterior side of the restaurant, and twisting and tying up cardboard boxes

(hereafter the “non-tipped duties”).

       6.    At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage and overtime compensation for the hours

that they worked.




                                                 -2-
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 3 of 30



       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or for

any additional overtime premium.

       8.      Defendants employed and accounted for Plaintiffs as delivery workers in their

payroll, but in actuality their duties required a significant amount of time spent performing the

non-tipped duties alleged above.

       9.      However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day. 12 N.Y. C.R.R. §146.

       10.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as delivery workers

instead of non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the

minimum wage rate and enabled them to pay them above the tip-credit rate, but below the

minimum wage.

       11.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       12.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       13.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.



                                                 -3-
           Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 4 of 30



and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       14.    Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                JURISDICTION AND VENUE

       15.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       16.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a healthy foods restaurant located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                            PARTIES

                                             Plaintiffs

       17.    Plaintiff Armando Calderon Caralampio (a/k/a Daniel Calderon) (“Plaintiff

Calderon” or “Mr. Calderon”) is an adult individual residing in Kings County, New York.

       18.    Plaintiff Calderon was employed by Defendants at Eva's Kitchen from approximately

October 2017 until on or about September 17, 2018.

       19.    Plaintiff Byron Alirio Ramos Baten (“Plaintiff Ramos” or “Mr. Ramos”) is an adult

individual residing in Kings County, New York.




                                                -4-
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 5 of 30



       20.   Plaintiff Ramos was employed by Defendants at Eva's Kitchen from approximately

September 2016 until on or about May 2018.

       21.   Plaintiff Martin Mejia Canan (“Plaintiff Mejia” or “Mr. Mejia”) is an adult individual

residing in Kings County, New York.

       22.   Plaintiff Mejia was employed by Defendants at Eva's Kitchen from approximately

February 2017 until on or about September 7, 2018.

                                            Defendants

       23.   At all relevant times, Defendants owned, operated, or controlled a healthy foods

restaurant, located at 11 W 8th Street, New York, NY 10011 under the name “Eva's Kitchen”.

       24.   Upon information and belief, Eva's 8th Street Food LLC (d/b/a Eva's Kitchen) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 11 W 8th Street, New York,

NY 10011.

       25.   Defendant Steve Ayala is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Steve Ayala is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Steve Ayala

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       26.   Defendant George Ayala (a.k.a. Alex) is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant George



                                                -5-
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 6 of 30



Ayala (a.k.a. Alex) is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporation. Defendant George Ayala (a.k.a. Alex) possesses operational control over Defendant

Corporation, an ownership interest in Defendant Corporation, and controls significant functions of

Defendant Corporation. He determines the wages and compensation of the employees of

Defendants, including Plaintiffs, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

       27.   Defendant Jack E. Jacobs is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Jack E. Jacobs is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Jack E. Jacobs possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       28.   Defendant Nicholas Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Nicholas Doe is sued individually

in his capacity as a manager of Defendant Corporation. Defendant Nicholas Doe possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiffs, establishes the schedules of the employees, maintains employee records, and

has the authority to hire and fire employees.

       29.   Defendant Lisardo Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Lisardo Doe is sued individually



                                                 -6-
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 7 of 30



in his capacity as a manager of Defendant Corporation. Defendant Lisardo Doe possesses

operational control over Defendant Corporation and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiffs, establishes the schedules of the employees, maintains employee records, and

has the authority to hire and fire employees.

       30.   Defendant Jose Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Jose Doe is sued individually in his

capacity as a manager of Defendant Corporation. Defendant Jose Doe possesses operational

control over Defendant Corporation and controls significant functions of Defendant Corporation.

He determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                  FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       31.   Defendants operate a healthy foods restaurant located in the Greenwich Village

section of Manhattan in New York City.

       32.   Individual Defendants, Steve Ayala, George Ayala (a.k.a. Alex), Jack E. Jacobs,

Nicholas Doe, Lisardo Doe, and Jose Doe, possess operational control over Defendant

Corporation, possess ownership interests in Defendant Corporation, or control significant

functions of Defendant Corporation.

       33.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.




                                                 -7-
           Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 8 of 30



          34.    Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to

herein.

          35.    Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201

et seq. and the NYLL.

          36.    In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

          37.    Upon information and belief, Individual Defendants Steve Ayala, George Ayala

(a.k.a. Alex), and Jack E. Jacobs operate Defendant Corporation as either an alter ego of

themselves and/or failed to operate Defendant Corporation as an entity legally separate and apart

from themselves, by among other things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,



                                                    -8-
           Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 9 of 30



                f) intermingling assets and debts of their own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.

          38.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiffs’ services.

          39.    In each year from 2016 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

          40.    In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiffs

          41.    Plaintiffs are former employees of Defendants who ostensibly were employed as

delivery workers. However, they spent over 20% of each shift performing the non-tipped duties

described above.

          42.    Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                 Plaintiff Armando Calderon Caralampio

          43.    Plaintiff Calderon was employed by Defendants from approximately October 2017

until on or about September 17, 2018.



                                                    -9-
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 10 of 30



       44.   Defendants ostensibly employed Plaintiff Calderon as a delivery worker.

       45.   However, Plaintiff Calderon was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       46.   Although Plaintiff Calderon ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       47.   Plaintiff Calderon regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       48.   Plaintiff Calderon’s work duties required neither discretion nor independent

judgment.

       49.   Throughout his employment with Defendants, Plaintiff Calderon regularly worked in

excess of 40 hours per week.

       50.   From approximately October 2017 until on or about September 17, 2018, Plaintiff

Calderon worked from approximately 8:45 a.m. until on or about 4:30 p.m., five days a week and

from approximately 8:15 a.m. until on or about 1:15 p.m., one day a week (typically 43.75 hours

per week).

       51.   Throughout his employment, Defendants paid Plaintiff Calderon his wages by check.

       52.   From approximately October 2017 until on or about January 2018, defendants paid

Plaintiff Calderon $9.00 per hour for 37 hours.

       53.   From approximately February 2018 until on or about September 17, 2018,

Defendants paid Plaintiff Calderon $10.85 per hour for the first 37 hours worked and

approximately $13.00 per hour for 3 hours.

       54.   Plaintiff Calderon’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.



                                              - 10 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 11 of 30



       55.   For example, Defendants required Plaintiff Calderon to work an additional 30

minutes past his scheduled departure time five days a week and 15 minutes past one day a week,

and did not pay him for the additional time he worked.

       56.   Plaintiff Calderon was never notified by Defendants that his tips were being included

as an offset for wages.

       57.   Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Calderon’s wages.

       58.   Defendants withheld a portion of Plaintiff Calderon’s tips.

       59.    specifically, Defendants withheld a considerable portion of the tips catering order

customers wrote in for Plaintiff Calderon.

       60.    When Plaintiff Calderon asked his managers, Jose and Nick Doe for an explanation

for the withholding of the catering tips, they informed him that they used the tip money to cover

the costs of the Uber transportation and to give some compensation to the kitchen workers.

       61.   Although Plaintiff Calderon was required to enter a code into a computer to keep

track of his start and stop times, the computer never gave him a slip with the time of departure

when he left the job; he complained to the manager about this and the manager told him that the

computer only gave slips with the time at start time or for breaks, but not for the departure time.

       62.   Defendants required Plaintiff Calderon to sign a document, the contents of which he

was not allowed to review in detail, in order to release his weekly pay.

       63.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Calderon regarding overtime and wages under the FLSA and NYLL.

       64.   Defendants did not provide Plaintiff Calderon an accurate statement of wages, as

required by NYLL 195(3).



                                               - 11 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 12 of 30



     65.     In fact, Defendants adjusted Plaintiff Calderon’s paystubs so that they reflected

inaccurate wages and hours worked.

     66.     Defendants did not give any notice to Plaintiff Calderon, in English and in Spanish

(Plaintiff Calderon’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

     67.     Defendants required Plaintiff Calderon to purchase “tools of the trade” with his own

funds—including two bicycles, bicycle repairs and maintenance, one helmet, and shirts.

                               Plaintiff Byron Alirio Ramos Baten

       68.   Plaintiff Ramos was employed by Defendants from approximately September 2016

until on or about May 2018.

       69.   Defendants ostensibly employed Plaintiff Ramos as a delivery worker.

       70.   However, Plaintiff Ramos was also required to spend a significant portion of his work

day performing the non-tipped duties described above.

       71.   Although Plaintiff Ramos ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       72.   Plaintiff Ramos regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       73.   Plaintiff Ramos’s work duties required neither discretion nor independent judgment.

       74.   Throughout his employment with Defendants, Plaintiff Ramos regularly worked in

excess of 40 hours per week.

       75.   From approximately September 2016 until on or about May 2018, Plaintiff Ramos

worked from approximately 10:00 a.m. until on or about 5:00 p.m., Mondays through Fridays and




                                              - 12 -
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 13 of 30



from approximately 5:00 p.m. until on or about 12:00 a.m., on Saturdays (typically 42 hours per

week).

         76.     Throughout his employment, Defendants paid Plaintiff Ramos his wages by check.

         77.     From approximately September 2016 until on or about December 2017, Defendants

paid Plaintiff Ramos $9.00 per hour.

         78.     From approximately January 2018 until on or about May 2018, Defendants paid

Plaintiff Ramos $10.85 per hour.

         79.     Plaintiff Ramos’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

         80.     For example, on some occasions, Defendants required Plaintiff Ramos to work an

additional 30 minutes past his scheduled departure time, and did not pay him for the additional

time he worked.

         81.     Defendants never granted Plaintiff Ramos any breaks or meal periods of any kind.

         82.     Plaintiff Ramos was never notified by Defendants that his tips were being included

as an offset for wages.

         83.     Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Ramos’s wages.

         84.     Defendants withheld a portion of Plaintiff Ramos’s tips.

         85.     specifically, Defendants withheld a considerable portion of the tips catering order

customers wrote in for Plaintiff Ramos.

         86.     Although Plaintiff Ramos was required to enter a code into a computer to keep track

of his start and stop times, the computer never gave him a slip with the time of departure when he

left the job .



                                                  - 13 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 14 of 30



       87.   Defendants required Plaintiff Ramos to sign a document, the contents of which he

was not allowed to review in detail, in order to release his weekly pay.

       88.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Ramos regarding overtime and wages under the FLSA and NYLL.

       89.   Defendants did not provide Plaintiff Ramos an accurate statement of wages, as

required by NYLL 195(3).

       90.   In fact, Defendants adjusted Plaintiff Ramos’s paystubs so that they reflected

inaccurate wages and hours worked.

      91.    Defendants did not give any notice to Plaintiff Ramos, in English and in Spanish

(Plaintiff Ramos’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      92.    Defendants required Plaintiff Ramos to purchase “tools of the trade” with his own

funds—including two bicycles, a helmet, a chain and lock, lights, and a bell.

                                   Plaintiff Martin Mejia Canan

       93.   Plaintiff Mejia was employed by Defendants from approximately February 2017 until

on or about September 7, 2018.

       94.   Defendants ostensibly employed Plaintiff Mejia as a delivery worker.

       95.   However, Plaintiff Mejia was also required to spend a significant portion of his work

day performing the non-tipped duties described above.

       96.   Although Plaintiff Mejia ostensibly was employed as a delivery worker, he spent over

20% of each day performing non-tipped work throughout his employment with Defendants.

       97.   Plaintiff Mejia regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.



                                               - 14 -
          Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 15 of 30



         98.   Plaintiff Mejia’s work duties required neither discretion nor independent judgment.

         99.   From approximately February 2017 until on or about August 2018, Plaintiff Mejia

worked from approximately 10:00 a.m. until on or about 5:20 p.m., Mondays through Fridays and

from approximately 10:30 a.m. until on or about 4:00 p.m., Saturdays (typically 42.33 hours per

week).

         100. From approximately August 2018 until on or about September 7, 2018, Plaintiff

Mejia worked from approximately 10:00 a.m. until on or about 5:20 p.m., Mondays through

Fridays (typically 36.66 hours per week).

         101. Throughout his employment, Defendants paid Plaintiff Mejia his wages by check.

         102. From approximately February 2017 until on or about December 2017, Defendants

paid Plaintiff Mejia $9.00 per hour for 37 hours a week.

         103. From approximately January 2018 until on or about September 7, 2018, Defendants

paid Plaintiff Mejia $10.85 per hour for 37 hours a week.

         104. Plaintiff Mejia’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

         105. For example, Defendants required Plaintiff Mejia to work an additional 20 minutes

past his scheduled departure time five days a week, and did not pay him for the additional time he

worked.

         106. Plaintiff Mejia was never notified by Defendants that his tips were being included as

an offset for wages.

         107. Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Mejia’s wages.

         108. Defendants withheld a portion of Plaintiff Mejia’s tips.



                                                - 15 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 16 of 30



       109. specifically, Defendants withheld a considerable portion of the tips catering order

customers wrote in for Plaintiff Mejia.

       110. Although Plaintiff Mejia was required to enter a code into a computer to keep track

of his start and stop times, the computer never gave him a slip with the time of departure when he

left the job; he complained to the manager about this and the manager told him that the computer

only gave slips with the time at start time or for breaks, but not for the departure time.

       111. Defendants required Plaintiff Mejia to sign a document, the contents of which he was

not allowed to review in detail, in order to release his weekly pay.

       112. No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Mejia regarding overtime and wages under the FLSA and NYLL.

       113. Defendants did not provide Plaintiff Mejia an accurate statement of wages, as

required by NYLL 195(3).

      114.   In fact, Defendants adjusted Plaintiff Mejia’s paystubs so that they reflected

inaccurate wages and hours worked; specifically, from approximately February 2017 until on or

about August 2018, Plaintiff Mejia’s pay subs only showed him working 37 hours, when in reality

he had worked more than 42 hours each week.

      115.   Defendants did not give any notice to Plaintiff Mejia, in English and in Spanish

(Plaintiff Mejia’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      116.   Defendants required Plaintiff Mejia to purchase “tools of the trade” with his own

funds—including a bicycle, a raincoat, rain pants, and bicycle repairs.

                            Defendants’ General Employment Practices




                                                - 16 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 17 of 30



      117.   At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage and overtime compensation as required by

federal and state laws.

      118.   Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      119.   Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      120.   Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      121.   Defendants required Plaintiffs and all other delivery workers to perform general non-

tipped tasks in addition to their primary duties as delivery workers.

      122.   These Plaintiffs and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      123.    The Plaintiffs’ duties were not incidental to their occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      124.   These Plaintiffs and all other tipped workers were paid at a rate that was below

minimum wage by Defendants.




                                               - 17 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 18 of 30



      125.   However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and these Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).

      126.   New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if

that time is devoted to a non-tipped occupation.

      127.   In violation of federal and state law as codified above, Defendants classified these

Plaintiffs and other tipped workers as tipped employees, and paid them at a rate that was below

minimum wage when they should have classified them as non-tipped employees and paid them at

the minimum wage rate.

      128.   Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      129.   Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      130.   Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

delivery workers for the tips they received. Defendants’ time keeping system did not reflect the

actual hours that Plaintiff Calderon worked.

      131.   Defendants    willfully disregarded        and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.



                                               - 18 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 19 of 30



      132.   On a number of occasions, Defendants required Plaintiffs to sign a document the

contents of which they were not allowed to review in detail.

      133.   Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      134.   Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      135.   Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      136.   Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      137.   Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

§195(3).

      138.   Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’



                                               - 19 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 20 of 30



primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law

§195(1).

                          FLSA COLLECTIVE ACTION CLAIMS

      139.   Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on

behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      140.   At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at

a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records as required under the FLSA.

      141.   The claims of Plaintiffs stated herein are similar to those of the other employees.

                                  FIRST CAUSE OF ACTION

           VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      142.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.



                                               - 20 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 21 of 30



      143.    At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire

and fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      144.    At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      145.    Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       146. Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      147.    Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      148.    Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                 SECOND CAUSE OF ACTION

             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      149.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      150.    Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate

of pay for each hour worked in excess of forty hours in a work week.

      151.    Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).



                                                - 21 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 22 of 30



      152.   Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                 THIRD CAUSE OF ACTION

                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      153.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      154.   At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      155.   Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      156.   Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      157.   Plaintiffs were damaged in an amount to be determined at trial.

                                FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                         OF THE NEW YORK STATE LABOR LAW

      158.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      159.   Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.




                                               - 22 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 23 of 30



      160.   Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      161.   Plaintiffs were damaged in an amount to be determined at trial.

                                 FIFTH CAUSE OF ACTION

                 VIOLATION OF THE NOTICE AND RECORDKEEPING

                  REQUIREMENTS OF THE NEW YORK LABOR LAW

      162.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      163.   Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      164.   Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SIXTH CAUSE OF ACTION

                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                             OF THE NEW YORK LABOR LAW

      165.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      166.   With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name



                                               - 23 -
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 24 of 30



of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      167.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      168.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      169.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      170.     Plaintiffs were damaged in an amount to be determined at trial.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendants by:

        (a)     Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;




                                                 - 24 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 25 of 30



       (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

       (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

       (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

       (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (j)    Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;



                                               - 25 -
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 26 of 30



        (k)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiffs;

        (l)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as

applicable

        (m)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (n)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage and overtime compensation shown to be owed

pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

        (o)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

        (p)         Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

        (q)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

        (r)     All such other and further relief as the Court deems just and proper.




                                                - 26 -
        Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 27 of 30



                                         JURY DEMAND

Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       October 15, 2018

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiffs




                                                - 27 -
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 28 of 30

                 Michael Faillace & Associates, P.C.
                                      Employment and Litigation Attorneys

60 E 42""Street. Suite 4510                                                           Telephone:(212} 317-1200
New York, New York 10165                                                               Facsimile:(212)317-1620


Faillace@employmentcompliance.com



                                                                     September 24,2018
BY HAND




TO:     Clerk ofCourt,


I hereby consent to join this lawsuit as a party plaintiff.
(Yd,por medic de este documento, doy mi consentimiento para formar parte de la
demanda como uno de Ids demandantes.)


Name / Nombre:                               Martin Meiia Canan


Legal Representative / Abogado:             Michael Faillace & Associates. P.C.

Signature / Firma:


Date / Fecha:                                 24 de Sentiembre 2018




                         Certified as a minority-owned business in the State of New York
         Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 29 of 30

                 Michael Faillace & Associates, P.C.
                                      Employment and Litigation Attorneys

60 E 42" Street, Suite 4510                                                            Telephone:(212)317-1200
New York, New York 10165                                                                   Facsimile:(212)317-1620


Faillace@employmentcompliance.com



                                                                     September 24, 2018
BY HAND




TO:     Clerk of Court,


I hereby consent to join this lawsuit as a party plaintiff.
(Yo,por medio dc estc documcnto,doy mi consentimicnto para formar parte de la
demanda como uno dc los demandantcs.)

Name / Nombre:                                   Armando Calderon Caralamnio taka Danien



Legal Representative / Abogado:                  Michael Faillace & Associates. P.C.


Signature / Firma:

Date / Fecha:                                             24 de septiembre de 2018




                         Certified as a minority-owned business in the State of New York
Case 1:18-cv-09385-GHW Document 1 Filed 10/15/18 Page 30 of 30
